STOCK PLEDGE AGREEMENT

                    THIS STOCK PLEDGE AGREEMENT is entered into as of this 10th
day of November, 2005, by and between IBF FUND LIQUIDATING LLC a Delaware
limited liability company (“Secured Party”), and SUNSET HOLDINGS INTERNATIONAL,
LTD. a Delaware corporation (“Pledgor”).

                              WHEREAS, pursuant to the terms of that certain
Amended and Restated Acquisition Agreement and Plan of Merger dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Acquisition Agreement”), by and among U.S. Mills, Inc. (“US
Mills”), Sunset Brands, Inc. (“Sunset”), Secured Party and USM Acquisition Sub,
Inc., Sunset will acquire US Mills by merger (the “Acquisition”).

                              WHEREAS, in connection with the Acquisition
Agreement, Sunset will issue in favor of Secured Party Secured Convertible
Debentures dated as of the date hereof in the aggregate original principal
amount of $5,000,000 (as such may be replaced, substituted or reissued from time
to time, collectively, the “Convertible Debentures”) as payment of a portion of
the consideration for the Acquisition.

                              WHEREAS, pursuant to that certain Convertible
Debenture Sale Agreement dated as of the date hereof (as amended, supplemented
or modified from time to time, the “Put Agreement”) between Pledgor and Secured
Party, Pledgor shall (i) purchase from Secured Party by no later than three
hundred sixty-one (361) days after the date hereof the entire remaining
outstanding principal balance of the Convertible Debentures plus accrued
interest thereon in accordance with the terms and conditions contained in the
Put Agreement and (ii) perform all of its other obligations and make all other
payments when due, in each case, in accordance the terms and conditions
contained in the Put Agreement (collectively, the “Put Obligations”).

                              WHEREAS, Pledgor is a shareholder of Sunset and
will receive substantial benefit from Secured Party’s agreement to enter into
the Acquisition Agreement and to accept the Convertible Debentures as payment of
a portion of the consideration for the Acquisition. Secured Party has required,
as condition to it entering into and executing the Acquisition Agreement and
accepting the Convertible Debentures as payment of a portion of the
consideration for the Acquisition, that Pledgor execute and deliver this Pledge
Agreement to secure Pledgor’s full, complete and punctual observance and
performance of the Put Obligations.

                    NOW, THEREFORE, in consideration of the foregoing and of the
mutual covenants and agreements hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, do agree as follows:

1. DEFINITIONS AND REFERENCES

          Defined Terms

                    As used in this Agreement, the following terms shall have
the meanings specified in this Section 1:

                    “Agreement” shall be defined to mean this Stock Pledge
Agreement as amended, supplemented or modified from time to time.

--------------------------------------------------------------------------------



                    “Assignment of Contract” shall mean that certain Assignment
of Contract As Collateral Security, dated as of the date hereof, between Pledgor
and Secured Party, as amended, supplemented or modified from time to time.

                    “Event of Default” shall mean the occurrence of any one or
more of the following: failure of Pledgor to perform its obligations under the
Put Agreement or under the Assignment of Contract or pay any amounts due and
payable hereunder or thereunder or the occurrence of any of the events described
in Section 6(a) hereof

                    “Pledged Collateral” shall mean, collectively and each
individually, (i) the issued and outstanding shares of capital stock of Sunset
owned or held of record or beneficially by Pledgor on the date hereof in the
amounts set forth on and as listed on Schedule 1.1 (and the certificates, copies
of which are attached hereto, representing such shares); and (ii) any and all
replacements, products and proceeds of, and dividends, distributions in
property, returns of capital or other distributions made on or with respect to,
any of the foregoing shares.

2. PLEDGE OF COLLATERAL

                    (a) As security for the due and punctual payment and
performance by Pledgor of the Put Obligations and all of its obligations to
Secured Party under the this Agreement, the Put Agreement and the Assignment of
Contract (collectively, the “Secured Obligations”), Pledgor hereby (i) pledges
and assigns to Secured Party all of the Pledged Collateral and all of its right,
title and interest in and to the Pledged Collateral, and (ii) grants to Secured
Party a continuing security interest in and lien upon the Pledged Collateral
senior in priority to all other liens and security interests.

                    (b) Pledgor has delivered to Secured Party all certificates
representing the Pledged Collateral described in clause (i) of the definition of
Pledged Collateral and will deliver to Secured Party all certificates
representing the Pledged Collateral described in clause (ii) of the definition
of Pledged Collateral within five (5) Business Days after Pledgor’s acquisition
of such shares. Each such certificate shall be registered in the name of
Pledgor, duly endorsed in blank or accompanied by a stock power duly executed by
Pledgor in blank, in form and substance satisfactory to Secured Party, with any
and all documentary tax stamps and other documents necessary to cause Secured
Party to have a good, valid and perfected continuing pledge of, lien on and
security interest in the Pledged Collateral, free and clear of any mortgage,
pledge, lien, security interest, hypothecation, assignment, charge, right,
encumbrance or transfer or other restriction (individually, “Encumbrance” and
collectively, “Encumbrances”), senior in priority to all Encumbrances,
including, without limitation, any necessary notations in the corporate or other
records books of Pledgor. At any time following the occurrence and continuation
of an Event of Default, any or all of the Pledged Collateral, at the option of
Secured Party exercised in accordance with Section 3 hereof, may be registered
in the name of Secured Party or of its nominee, and Pledgor hereby covenants
that, upon demand therefor by Secured Party, Pledgor shall or shall cause the
entity in which such shares evidence an ownership stake to effect such
registration.

                    (d) In addition to and notwithstanding any other provision
of this Agreement, Secured Party, in its sole discretion, shall have the right,
at any time that Pledgor fails to do so, without prior notice to Pledgor, to:
(i) obtain insurance covering any of the Pledged Collateral (ii) pay for the
performance of any of the Pledgor’s obligations hereunder; (iii) discharge
taxes, liens, security interests, or other encumbrances at any time levied or
placed on any of the Pledged Collateral in violation of this Agreement unless
Pledgor is in good faith with due diligence by appropriate proceedings
contesting those items; and (iv) pay for the maintenance and preservation of any
of the Pledged Collateral. Such expenses and advances shall be added to the
Secured Obligations until reimbursed to Secured Party and shall be

2

--------------------------------------------------------------------------------



secured by the Pledged Collateral. Any such payments and advances by Secured
Party shall not be construed as a waiver by Secured Party of an Event of Default
or any other rights, remedies or powers of Secured Party hereunder or otherwise.

                    (e) Within five (5) Business Days of any request by Secured
Party, Pledgor, at its own cost and expense, will duly execute and deliver to
Secured Party such financing statements, continuation statements, assignments,
certificates and/or such other agreements, assignments, instructions or
documents as Secured Party may request relating to the Pledged Collateral or
otherwise to enable Secured Party to create, maintain and perfect or from time
to time renew the security interests granted hereby or to create, maintain and
perfect a security interest in any additional Pledged Collateral hereafter
acquired by Pledgor or in any and all additions to and/or replacements, products
and proceeds of any of the foregoing, all in form and substance satisfactory to
Secured Party. Pledgor will pay all costs associated therewith, including
without limitation, the cost of filing any of the foregoing in all public
offices or other locations wherever Secured Party deems filing to be necessary
or desirable. Pledgor irrevocably grants Secured Party the right, at Secured
Party’s option, to file any or all of the foregoing pursuant to the UCC and
otherwise, and Pledgor irrevocably appoints Secured Party as Pledgor’s attorney
in fact to execute any of the foregoing in Pledgor’s name and to perform all
other acts that Secured Party deems appropriate to perfect and continue the
security interests conferred by this Agreement or otherwise to effect fully the
purposes, terms and conditions of this Agreement.

                    (f) No injury to, or loss or destruction of, the Pledged
Collateral shall relieve Pledgor of any of the Secured Obligations.

3. VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS

                    So long as no Event of Default shall have occurred and be
continuing or would result from or be caused by any of the following:

                    (a) Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers relating or pertaining to the Pledged
Collateral or any part thereof, subject to the terms hereof;

                    (b) Pledgor shall be entitled to receive and retain cash
dividends payable on the Pledged Collateral; provided, however, that all other
dividends (including, without limitation, stock and liquidating dividends),
distributions in property, returns of capital and other distributions made on or
in respect of the Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock, equity
securities or other ownership interests of Pledgor, any Subsidiary of Pledgor or
any other Person or received in exchange for the Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition, transfer, sale
or disposition of the Pledged Collateral or other exchange of assets to which
Pledgor, any Subsidiary of Pledgor or any other Person may be a party or
otherwise, and any and all cash and other property received in exchange for or
redemption of any of the Pledged Collateral, shall be retained by Secured Party,
or, if delivered to Pledgor, shall be held in trust for the benefit of Secured
Party and forthwith delivered to Secured Party and shall be considered as part
of the Pledged Collateral for all purposes of this Agreement;

                    (c) Secured Party shall execute and deliver (or cause to be
executed and delivered) to Pledgor all such proxies, powers of attorney,
dividend orders and other instruments as Pledgor may request for the purpose of
enabling Pledgor to exercise the voting and/or consensual rights and powers that
Pledgor is entitled to exercise pursuant to Section 3(a) and/or to receive the
dividends that Pledgor is authorized to receive and retain pursuant to
Section 3(b); and Pledgor shall execute and deliver to Secured Party all
proxies, powers of attorney, dividend orders and other instruments and documents
as may be

3

--------------------------------------------------------------------------------



required or may be requested by Secured Party to enable Secured Party to receive
and retain the dividends, distributions in property, returns of capital and
other distributions it is authorized to receive and retain pursuant to
Section 3(b); and

                    (d) Upon the occurrence and continuation of an Event of
Default, all rights of Pledgor to exercise the voting and/or consensual rights
and powers that Pledgor is entitled to exercise pursuant to Section 3(a) and/or
to receive the dividends that Pledgor is authorized to receive and retain
pursuant to Section 3(b) shall cease immediately, without any notice to Pledgor
or action by or on behalf of Secured Party or any other Person, and all such
rights thereupon shall become vested in Secured Party automatically without any
action by any Person, and Secured Party shall have the sole and exclusive right
and authority to exercise such voting and/or consensual rights and powers and/or
to receive and retain such dividends. In such case, Pledgor shall execute and
deliver such proxies, powers of attorney, dividend orders and other instruments
and documents as Secured Party may request or as may be otherwise required or
desirable to enable Secured Party to exercise such rights and receive such
dividends. In addition, Secured Party is hereby appointed the attorney-in-fact
of Pledgor, with full power of substitution, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, to take all such
actions after the occurrence and continuation of an Event of Default, whether in
the name of Secured Party or Pledgor, as Secured Party may consider necessary or
desirable for the purpose of exercising such rights and receiving such
dividends. Any and all money and other property paid over to or received by
Secured Party pursuant to the provisions of this Section 3(d) shall be retained
by Secured Party as part of the Pledged Collateral and shall be applied in
accordance with the provisions hereof.

4. REMEDIES ON DEFAULT

                    (a) Notwithstanding and without limiting any other provision
of this Agreement if at any time an Event of Default shall have occurred and be
continuing, then, in addition to having the right to exercise any right or
remedy of a secured party upon default under the Uniform Commercial Code as in
effect in the State of New York (the “UCC”) or applicable law or at equity,
Secured Party may, to the extent permitted by law, without being required to
give any notice to Pledgor or to take or do any action (except as provided
below):

                              (i) apply any cash held by it hereunder to satisfy
the Secured Obligations; and

                              (ii) if there shall be no such cash or if the cash
so applied shall be insufficient to satisfy the Secured Obligations; collect,
receive, appropriate and realize upon the Pledged Collateral or any part
thereof, and/or sell, assign, transfer, contract to sell or otherwise dispose of
and deliver the Pledged Collateral or any part thereof, in its entirety or in
portions, at public or private sale or at any broker’s board, on any securities
exchange or at any of Secured Party’s places of business or elsewhere, for cash,
upon credit or for future delivery, and at such price or prices as Secured Party
may deem best, and Secured Party may (except as otherwise provided by law) be
the purchaser of any or all of the Pledged Collateral so sold and thereafter may
hold the same, absolutely, free from any right or claim of whatsoever kind.

                    (b) In the event of a sale as aforesaid, Secured Party may,
at any such sale, restrict the number of prospective bidders or purchasers
and/or further restrict such prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing for their own account, for
investment and not with a view to the distribution or resale of the Pledged
Collateral, and may otherwise require that such sale be conducted subject to
restrictions as to such other matters as Secured Party may deem necessary in
order that such sale may be effected in such manner as to comply with all
applicable

4

--------------------------------------------------------------------------------



state and federal securities and other laws. Upon any such sale, Secured Party
shall have the right to deliver, assign and transfer the Pledged Collateral so
sold to the purchaser thereof.

                    (c) Pledgor hereby acknowledges that, notwithstanding that a
higher price might be obtained for the Pledged Collateral at a public sale than
at a private sale or sales, the making of a public sale of the Pledged
Collateral may be subject to registration requirements under applicable
securities laws and other legal restrictions, compliance with which would make a
public sale of the Pledged Collateral impractical. Accordingly, Pledgor hereby
agrees that private sales made by Secured Party in good faith in accordance with
the provisions of this Article 4 may be at prices and on other terms less
favorable to the seller than if the Pledged Collateral were sold at a public
sale, and that Secured Party shall not have any obligation to take any steps in
order to permit the Pledged Collateral to be sold at a public sale.

                    (d) If any applicable requirements under the Securities Act
of 1933, as amended, or such other laws cannot be satisfied at the time of a
proposed sale of the Pledged Collateral by Secured Party, Pledgor hereby agrees
to substitute for the Pledged Collateral other property owned by Pledgor, free
and clear of all Encumbrances, of at least equal value as the Pledged Collateral
as of the date of such proposed sale.

                    (e) Each purchaser at any such sale shall hold the property
sold, absolutely free from any claim or right whatsoever, including any equity
or right of redemption of Pledgor, and Pledgor hereby specifically waives all
rights of redemption, stay or appraisal and other rights that Pledgor has or may
have under any law, regulation or statute now existing or hereafter adopted or
otherwise. Secured Party shall give Pledgor not less than ten (10) calendar
days’ written notice of its intention to make any such public or private sale.
Such notice, in case of a public sale, shall state the time and place fixed for
such sale, and, in case of a sale at broker’s board, on a securities exchange,
at one or more of Secured Party’s places of business or elsewhere, shall state
the board, exchange or other location at which such sale is to be made and the
day on which the Pledged Collateral, or that portion thereof so being sold, will
first be offered for sale at such location. Such notice, in case of a private
sale, shall state only the date on or after which such sale may be made. Any
such notice given as aforesaid shall be deemed to be reasonable notification.

                    (f) Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Secured Party may
fix in the notice of such sale. At any sale the Pledged Collateral may be sold
in one lot as an entirety or in parts, as Secured Party may determine. Secured
Party shall not be obligated to make any sale pursuant to any such notice.
Secured Party may, without notice or publication, adjourn any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the Pledged
Collateral on credit or for future delivery, the Pledged Collateral so sold may
be retained by Secured Party until the selling price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case of the failure
of such purchaser to take up and pay for the Pledged Collateral so sold and, in
case of any such failure, such Pledged Collateral may again be sold upon like
notice.

                    (g) Secured Party, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose its Lien or security interest arising from this Agreement and sell the
Pledged Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction.

                    (h) Notwithstanding and without limiting any other provision
of this Agreement upon the occurrence and continuation of an Event of Default,
Secured Party or its nominee shall have the right, without notice to or the
consent of Pledgor, to exercise any and all rights of conversion, exchange or

5

--------------------------------------------------------------------------------



subscription and any other rights, privileges or options pertaining to any of
the Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to transfer, sell, dispose of or exchange, at its
discretion, any or all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of Pledgor or Subsidiary
of Pledgor or such other Person.

                    (i) On any sale of any part of the Pledged Collateral,
Secured Party is hereby authorized to comply with any limitation or restriction
in connection with such sale that may be necessary in order to avoid any
violation of applicable law or in order to obtain any required approval of the
purchaser(s) by any governmental authority or officer or court.

                    (j) Pledgor hereby acknowledges, understands and agrees that
Secured Party (i) may exercise its rights under the Assignment of Contract and
any other document or instrument securing the Put Obligations whether or not
they provide security for any of the Secured Obligations, without exercising its
rights hereunder or affecting the security provided hereunder, and (ii) may
proceed against all or any portion of the Pledged Collateral and all other
collateral securing any of the Secured Obligations in such order and at such
time as determined by Secured Party in its sole discretion. Pledgor hereby
expressly waives any rights under the doctrine of marshalling of assets.

                    (k) Pledgor hereby acknowledges, understands and agrees that
compliance with the foregoing procedures shall satisfy any applicable
requirements that such sale or disposition be made in a commercially reasonable
manner.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

                    (a) Pledgor represents and warrants to Secured Party as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Agreement as follows):

                              (i) Pledgor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full power, right and authority to (A) own the Pledged Collateral, (B)
execute, deliver and perform this Agreement, (C) pledge the Pledged Collateral,
and (D) grant the security interests and liens in the Pledged Collateral
pursuant to this Agreement;

                              (ii) the execution, delivery and performance by
Pledgor of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary actions on the
part of Pledgor (none of which actions have been modified or rescinded, and all
of which actions are in full force and effect), and this Agreement has been duly
executed and delivered by Pledgor and constitutes the legal, valid and binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity);

                              (iii) Pledgor is, or, with respect to the Pledged
Collateral described in clause (ii) of the definition of Pledged Collateral not
later than the time of delivery of certificates therefor will be, the direct
record and beneficial owner of each share, security and other interest that
comprises the Pledged Collateral, and Pledgor has and will have good, valid and
marketable title thereto, free and clear of all Encumbrances other than the
security interests created by this Agreement;

6

--------------------------------------------------------------------------------



                              (iv) all of the Pledged Collateral has been, or,
with respect to the Pledged Collateral described in clause (ii) of the
definition of Pledged Collateral not later than the time of delivery of
certificates therefor will be, duly and validly issued, fully paid and
nonassessable;

                              (v) the Pledged Collateral described in clause (i)
of the definition of Pledged Collateral constitutes 100% of the issued and
outstanding capital stock and other equity securities and ownership interests of
Sunset (calculated on a fully diluted, as converted basis);

                              (vi) the Pledged Collateral is and will be duly
and validly pledged to Secured Party in accordance with law, and Secured Party
has a good, valid and perfected lien on and security interest in the Pledged
Collateral and the proceeds thereof subject to no Encumbrances in favor of any
other Person;

                              (vii) the execution, delivery and performance by
Pledgor of this Agreement and the consummation of the transactions and the
creation and granting of the security interests and liens contemplated thereby
do not and will not (A) conflict with or violate the certificate of
incorporation, by-laws, limited liability company agreement or similar documents
of Pledgor or of any entity whose securities constitute part of the Pledged
Collateral or any agreement by and between Pledgor or any such entity and its
respective shareholders or equity owners or among any such shareholders or
equity owners; (B) conflict with, result in a breach of, constitute a default of
or an event of default under, or any event, fact, condition or circumstance
which, with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, require any consent not
obtained under, or result in or require the acceleration of any indebtedness
pursuant to, any agreement, indenture or other instrument to which Pledgor or
any entity whose securities constitute part of the Pledged Collateral is a party
or by which Pledgor or any entity whose securities constitute part of the
Pledged Collateral or any of its or their respective properties or assets are
bound or subject; (C) conflict with or violate any provision of any applicable
law, statute, rule, regulation, ordinance, license or tariff or any judgment,
decree or order of any court or other governmental authority binding on or
applicable to Pledgor or any entity whose securities constitute part of the
Pledged Collateral or any of its or their respective properties or assets or any
of the Pledged Collateral, or (D) result in the creation or imposition of any
lien of any nature whatsoever upon any of the properties or assets of Pledgor or
any entity whose securities constitute part of the Pledged Collateral except
those contemplated hereunder;

                              (viii) no approval, consent or authorization of,
filing, registration or qualification with, or other action by, Pledgor or any
entity whose securities constitute part of the Pledged Collateral, any
governmental authority or any other Person is or will be necessary to permit the
valid execution, delivery or performance of this Agreement by Pledgor or
consummation of the transactions or creation or granting of the liens and
security interests contemplated hereby;

                              (ix) there is no action, claim, suit, proceeding
or investigation pending or, to the knowledge of Pledgor, currently threatened
against or affecting the Pledged Collateral, or Pledgor or any entity whose
securities constitute part of the Pledged Collateral, or this Agreement or the
transactions contemplated hereby, before or by any court, arbitrator or
governmental authority (a) that questions or could prevent the validity of this
Agreement or the right or ability of Pledgor to enter into this Agreement or to
consummate the transactions or create or grant the liens and security interests
contemplated hereby, or (b) that could reasonably be expected to result in any
change in the current equity ownership of Pledgor or any entity whose securities
constitute part of the Pledged Collateral, nor is Pledgor aware that there is
any basis for any of the foregoing;

                              (x) neither Pledgor nor any entity whose
securities constitute part of the Pledged Collateral is (A) a party or subject
to any judgment, order or decree or any agreement, document

7

--------------------------------------------------------------------------------



or instrument or subject to any restriction, any of which do or would materially
adversely affect or prevent Pledgor’s ability to execute or deliver, or perform
under, consummate the transactions contemplated by or to observe the covenants
and agreements contained in, this Agreement; (B) in default or breach of the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any agreement, document or instrument to which Pledgor or such
entity is a party or by which any of its or their properties or assets are bound
or subject, nor is there any event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing; or (C) a party
or subject to any agreement (oral or written), document or instrument with
respect to, or obligation to pay any, service or management fee with respect to
the ownership, operation, leasing or performance of any of its business or any
facility, nor is there any manager with respect to any such facility.

                              (xii) the obligations of Pledgor under this
Agreement are not subordinated in any way to any other obligation of Pledgor or
to the rights of any other Person.

                    (b) Until all Secured Obligations have been performed and
satisfied in full and indefeasibly paid in full in cash , Pledgor hereby
covenants that:

                              (i) (A) Pledgor shall not sell, lease, transfer,
pledge, assign or otherwise dispose of any of the Pledged Collateral or any
interest therein, and (B) Pledgor shall not create, incur, assume or suffer to
exist any Encumbrance upon, in, against or with respect to any of the Pledged
Collateral or any interest therein (except pursuant hereto);

                              (ii) Pledgor shall, and shall cause each entity
whose securities constitute part of the Pledged Collateral to: (A) preserve and
maintain its existence in good standing; (B) comply with all laws, rules,
statutes, regulations, ordinances and tariffs and orders of all applicable
governmental authorities with respect to or applicable to its business, assets
or operations or to any of the Pledged Collateral, and (C) promptly upon the
occurrence thereof and in any event within three (3) calendar days after Pledgor
or any authorized officer of Pledgor obtains knowledge thereof, give written
notice to Secured Party of (1) any action, suit, litigation, investigation,
arbitration, dispute resolution proceeding or proceeding of any kind pending,
instituted or threatened against or affecting, involving or relating to Pledgor,
any such entity or the Pledged Collateral or any of their respective properties
or assets, whether or not the claim is covered by insurance, to the extent the
amount in controversy exceeds $10,000 or to the extent such litigation, suit,
investigation, arbitration, dispute resolution proceeding or administrative
proceeding seeks injunctive relief, (2) the filing, recording or assessment of
any federal, state, local or foreign tax lien against the Pledged Collateral,
Pledgor or any such entity, (3) the occurrence of any Event of Default, which
notice shall specify the nature and status thereof, the period of existence
thereof and what action is proposed to be taken with respect thereto, (4) the
occurrence or existence of any event, fact, circumstance or condition which
constitutes or results in, or would constitute or result in with the giving of
notice or passage of time or both, an Event of Default, which notice shall
specify the nature and status thereof, the period of existence thereof and what
action is proposed to be taken with respect thereto, and (5) any other
development, event, fact, circumstance, condition or action of any nature
against or affecting Pledgor or any such entity or otherwise, which could
reasonably be expected to have, lead to or result in an Event of Default, in
each case describing the nature and status thereof and the action Pledgor
proposes to take with respect thereto, and (6) any matter(s) affecting the
value, enforceability or collectability of any of the Pledged Collateral,
including, without limitation, claims or disputes asserted by any obligor or
obligors in the amount of $10,000 or more, singly or in the aggregate, in
existence at any one time.

                              (iii) Pledgor shall, and shall cause each entity
whose securities constitute part of the Pledged Collateral to, (a) perform in
accordance with its terms every contract, agreement or other

8

--------------------------------------------------------------------------------



arrangement (oral or written) to which it is a party or by which it or any of
the Pledged Collateral is bound, (b) comply in all material respects with all
laws, statutes, rules, regulations, ordinances and tariffs of any applicable
governmental authority with respect or applicable to its business, assets or
operations or to the Pledged Collateral, (c) pay, discharge or otherwise satisfy
at or before maturity (subject where applicable to specified grace periods and,
in the case of the trade payable, to ordinary course payment practices) all of
its and/or their material obligations and liabilities of whatsoever nature,
except when the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and it shall have provided for such reserves as
Secured Party may deem proper and necessary in its sole discretion, (d) pay all
taxes, assessments, fees, governmental charges, claims for labor, supplies, rent
and all other obligations or liabilities of any kind of or imposed upon such
person or upon the Pledged Collateral, except liabilities being contested in
good faith and against which adequate reserves have been established, (e) obtain
and deliver all required consents, approvals and agreements from such third
parties as Secured Party shall determine are necessary or desirable in its sole
discretion that are satisfactory to Secured Party with respect to (I) this
Agreement and the transactions contemplated hereby and thereby, (II) claims
against Pledgor, any such entity or any of the Pledged Collateral, and/or (III)
any agreement (oral or written), consent, document or instrument to which any of
them is a party or by which any of their properties or assets are bound or
subject, (f) perform in accordance with its terms every contract, agreement or
other arrangement (oral or written) to which it is a party or by which it or any
of the Pledged Collateral is bound, and (g) furnish to Secured Party such
additional information as Secured Party may reasonably request from a credit or
security perspective or otherwise from time to time;

                              (iv) Pledgor shall, and shall cause each entity
whose securities constitute part of the Pledged Collateral to, keep true,
complete and accurate books of record with respect to the Pledged Collateral in
accordance with commercially reasonable business practices; and

                              (v) Pledgor shall not take or permit to be taken,
or permit or cause any entity whose securities constitute part of the Pledged
Collateral to take or permit to be taken, any action in connection with the
Pledged Collateral or otherwise which would impair the value of the Pledged
Collateral or any portion thereof or the value of the interests or rights of
Pledgor or Secured Party therein or with respect thereto, including, without
limitation, any amendment to or modification of the certificate of incorporation
(or similar charter documents) or bylaws (or similar documents) of Pledgor or
such Person which would result in or cause any of the foregoing.

6. EVENTS OF DEFAULT

                    (a) The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Agreement:

                              (i) Pledgor shall fail to perform, observe or
comply with any covenant, obligation or agreement set forth in this Agreement
and such failure shall not be cured within the applicable period set forth
herein, provided that, with respect to the covenants set forth in Sections 5(b)
(other than Sections 5(b)(i), 5(b)(ii)(A), and 5(b)(v), for which there shall be
no cure period) Pledgor shall have a fifteen (15) calendar day cure period
commencing from the earlier of (i) Receipt by Pledgor of written notice of such
failure, and (ii) the time at which Pledgor or any authorized officer thereof
knew or became aware, or should have known or been aware, of such failure,
breach or default;

                              (ii) any representation or warranty made or deemed
made by Pledgor in this Agreement shall not be true and correct in all material
respects or shall have been false or misleading in any material respect on the
date when made or deemed to have been made;

9

--------------------------------------------------------------------------------



                              (iii) this Agreement shall cease to be in full
force and effect or any lien or security interest created hereunder shall cease
to constitute a valid perfected Lien and security interest on the Pledged
Collateral that is senior in priority to all Encumbrances.

                    (b) Notwithstanding and without limiting or being limited by
any other provision of this Agreement, upon the occurrence and continuation of
any Event of Default, Secured Party may, by notice to Pledgor take any actions
permitted hereunder.

7. MISCELLANEOUS PROVISIONS

          7.1. Expenses

                    Without limiting or being limited by any other provision of
this Agreement, Pledgor shall pay all costs and expenses incurred by Secured
Party or any of its affiliates, including, without limitation, reasonable
attorneys’ fees and expenses, (a) in any effort to enforce this Agreement and/or
any related agreement, document or instrument, or to effect collection hereunder
(b) in connection with entering into, negotiating, preparing, reviewing and
executing this Agreement and all related agreements, documents and instruments,
(c) arising in any way out of administration of the Secured Obligations or the
security interests or liens created hereunder, (d) in connection with
instituting, maintaining, preserving and enforcing Secured Party’s rights
hereunder and enforcing and/or foreclosing on the security interests and/or
liens in any of the Pledged Collateral, through judicial process or otherwise,
(e) in defending or prosecuting any actions, claims or proceedings arising out
of or relating to this Agreement and/or any related agreement, document or
instrument, (f) in seeking or receiving any advice with respect to its rights
and obligations under this Agreement, and/or all related agreements, documents
and instruments, and/or (g) in connection with any modification, supplement,
amendment, waiver or extension of this Agreement, or any related agreement,
document or instrument, and all of the same may be added to, and shall be part
of, the Secured Obligations.

          7.2. Notices

                    Any notice or request under this Agreement shall be as
provided in the Put Agreement. Any notice or request hereunder shall be given
only by, and shall be deemed to have been received upon (each, a “Receipt”):
(i) registered or certified mail, return receipt requested, on the date on which
such received as indicated in such return receipt, (ii) delivery by a nationally
recognized overnight courier, one (1) Business Day after deposit with such
courier, or (iii) facsimile or electronic transmission, in each case upon
telephone or further electronic communication from the recipient acknowledging
receipt (whether automatic or manual from recipient), as applicable.

          7.3. Delay

                    No course of action or dealing, renewal, release or
extension of any provision of this Agreement, or single or partial exercise of
any such provision, or delay, failure or omission on Secured Party’s part in
enforcing any such provision shall affect the liability of Pledgor or operate as
a waiver of such provision or affect the liability of Pledgor or preclude any
other or further exercise of such provision.

10

--------------------------------------------------------------------------------



          7.4. Release of Pledged Collateral

                    Promptly following full performance and satisfaction and
indefeasible payment in full in cash of the Secured Obligations, the security
interests and Liens created hereby shall terminate and Secured Party shall
execute and deliver such documents, at Pledgor’s expense, as are necessary to
release Secured Party’s security interests and Liens in the Pledged Collateral
and shall return the Pledged Collateral to Pledgor at the address of Pledgor set
forth herein or at such other address as Pledgor may direct in writing. Secured
Party shall not be deemed to have made any representation or warranty with
respect to any Pledged Collateral so delivered, except that such Pledged
Collateral is free and clear, on the date of such delivery, of any and all
liens, charges and encumbrances arising from Secured Party’s own acts.

          7.5. Successors and Assigns; Participations; New Secured Parties

                    This Agreement shall inure to the benefit of Secured Party,
its transferees and all future holders of the Secured Obligations and/or any of
the Pledged Collateral, and each of their respective successors and assigns.
Pledgor may not assign, delegate or transfer this Agreement or any of its rights
or obligations under this Agreement without the prior written consent of Secured
Party. No rights are intended to be created under this Agreement for the benefit
of any third party donee, creditor or incidental beneficiary of Pledgor.

          7.6. Severability; Captions; Counterparts; Facsimile Signatures

                    If any provision of this Agreement is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Agreement which shall be given effect so
far as possible. The captions in this Agreement are intended for convenience and
reference only and shall not affect the meaning or interpretation of this
Agreement. The Agreement may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

          7.7. Survival

                    It is the express intention and agreement of the parties
hereto that all obligations, covenants, agreements, representations, warranties,
waivers and indemnities made by Pledgor herein shall survive the execution,
delivery and termination of this Agreement until all Secured Obligations are
performed in full and indefeasibly paid in full in cash .

          7.8. Governing Law; Jurisdiction; Service of Process; Venue

                    This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to its choice of law provisions. Any judicial proceeding against Pledgor with
respect to the Secured Obligations, this Agreement or any related agreement may
be brought in any federal or state court of competent jurisdiction located in
the State of New York. Pledgor hereby (i) accepts the non-exclusive jurisdiction
of the aforesaid courts and irrevocably agrees to be bound by any judgment
rendered thereby, (ii) waives personal service of process, (iii) agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, pursuant to Section 7.2 hereof, and (iv) waives any objection
to jurisdiction and venue of any action instituted

11

--------------------------------------------------------------------------------



hereunder and agrees not to assert any defense based on lack of jurisdiction,
venue or convenience. Nothing shall affect the right of Secured Party to serve
process in any manner permitted by law or shall limit the right of Secured Party
to bring proceedings against Pledgor in the courts of any other jurisdiction
having jurisdiction. Any judicial proceedings against Secured Party involving,
directly or indirectly, the Secured Obligations, this Agreement or any related
agreement shall be brought only in a federal or state court located in the State
of New York. All parties acknowledge that they participated in the negotiation
and drafting of this Agreement and that, accordingly, no party shall move or
petition a court construing this Agreement to construe it more stringently
against one party than against any other.

          7.9. Indemnity

                    Pledgor jointly and severally shall indemnify Secured Party,
its affiliates and its and their respective managers, members, officers,
employees, affiliates, agents, representatives, successors, assigns, accountants
and attorneys (collectively, the “Indemnified Persons”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, reasonable fees and disbursements of counsel and
in-house documentation and diligence fees and legal expenses) which may be
imposed on, incurred by or asserted against any Indemnified Person with respect
to or arising out of, or in any litigation, proceeding or investigation
instituted or conducted by any such person with respect to any aspect of, or any
transaction contemplated by or referred to in, or any matter related to, this
Agreement whether or not such Indemnified Person is a party thereto, except to
the extent that any of the foregoing arises out of the gross negligence or
willful misconduct of such Indemnified Person. If any Indemnified Person uses
in-house counsel for any purpose for which Pledgor is responsible to pay or
indemnify, Pledgor expressly agrees that its indemnification obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by such Indemnified Person in its
sole discretion for the work performed. Secured Party agrees to give Pledgor
reasonable notice of any event of which Secured Party becomes aware for which
indemnification may be required under this Section 7.9, and Secured Party may
elect (but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to Pledgor’s consent, which consent shall
not be unreasonably withheld or delayed. Any Indemnified Person may, in its
reasonable discretion, take such actions as it deems necessary and appropriate
to investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Pledged Collateral. Notwithstanding the foregoing, if
any insurer agrees to undertake the defense of an event (an “Insured Event”),
Secured Party agrees not to exercise its right to select counsel to defend the
event if that would cause Pledgor’s insurer to deny coverage; provided, however,
that Secured Party reserves the right to retain counsel to represent any
Indemnified Person with respect to an Insured Event at its sole cost and
expense. To the extent that Secured Party obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Pledgor has paid to
Secured Party pursuant to the indemnity set forth in this Section 7.9, then
Secured Party shall promptly pay to Pledgor the amount of such recovery.

          7.10. Waiver of Notice; Waiver of Statute of Limitations; Defenses

                    Pledgor hereby waives demand, presentment, protest, notice
of dishonor or non-payment, as well as all defenses with respect to any and all
instruments, notice of acceptance hereof, credit extended, collateral received
or delivered, or any other action taken by Secured Party in reliance hereon, and
all other demands and notices of any description, except such as are expressly
provided for herein. The pleading of any statute of limitations as a defense to
any demand against Pledgor hereunder is expressly waived by Pledgor. Pledgor
hereby waives any and all defenses and counterclaims it may have or could

12

--------------------------------------------------------------------------------



interpose in any action or procedure brought by Secured Party to obtain an order
of court recognizing the assignment of or security interests and liens of
Secured Party in and to the Pledged Collateral.

          7.11. Jury Waiver

                    EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

          7.12. Entire Agreement

                    This Agreement constitutes the entire agreement between
Pledgor and Secured Party with respect to the subject matter hereof and thereof,
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof or thereof. Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing signed by Pledgor and Secured Party. No provision of
this Agreement may be changed, modified, amended, restated, waived,
supplemented, discharged, canceled or terminated orally or by any course of
dealing or in any other manner other than by an agreement in writing signed by
Secured Party and Pledgor. Each party hereto acknowledges that it has been
advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.

          7.13. No Duty of Secured Party

                    Secured Party shall have no responsibility for or obligation
or duty with respect to all or any part of the Pledged Collateral or any matter
or proceeding arising out of or relating thereto, including without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights pertaining thereto.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

13

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, each of the parties hereto has duly
executed this Agreement as of the date first written above.

 

 

 

SUNSET HOLDINGS INTERNATIONAL, LTD.

 

 

 

   /s/ Todd Sanders

 

--------------------------------------------------------------------------------

 

By: Todd Sanders

 

Title: Chairman & CEO

 

 

 

Address for Notices:

 

 

 

c/o Sunset Brands, Inc.

 

10990 Wilshire Blvd., Suite 1220

 

Los Angeles, CA 90024

 

Attention: President

 

Telephone: (310) 478-4600

 

FAX: (310) 478-4601

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

   /s/ Arthur Steinburg

 

--------------------------------------------------------------------------------

 

By: Arthur Steinburg

 

Title: Manager

 

 

 

Address for Notices:

 

 

 

IBF Fund Liquidating LLC

 

c/o Kaye Scholer LLP

 

425 Park Avenue

 

New York, NY 10022

 

Attention: Arthur J. Steinberg, Esq., Manager

 

Telephone: (212) 836-8564

 

FAX: (212) 836-6157

14

--------------------------------------------------------------------------------



Stock Pledge Agreement

Schedule 1.1

 

 

 

 

Name of Entity

Class or Series
of Securities

Number of
Securities

Certificate Representing
Such Securities

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUNSET BRANDS, INC.

Common Stock

1,800,000 shares

2116

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------